                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:09-CR-206-FL-1

 UNITED STATES OF AMERICA,                      )
                                                )
           v.                                   )
                                                )                      ORDER
 QUENTIN ROBERT BRASWELL,                       )
                                                )
                         Defendant.             )


       This matter is before the court on defendant’s emergency motion for immediate

resentencing (DE 165).

       On November 4, 2019, defendant pleaded guilty, pursuant to a written plea agreement, to

distribution of five or more grams of cocaine base and aiding and abetting, in violation of 18 U.S.C.

§§ 841(a)(1) and 2, and possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). On May 10, 2010, the court sentenced defendant to 322

months’ imprisonment. On direct appeal, the United States Court of Appeals for the Fourth

Circuit affirmed defendant’s conviction and dismissed defendant’s challenge to his sentence as

barred by the waiver in the parties’ plea agreement. On March 10, 2012, defendant moved to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. The court denied the

motion on February 19, 2013.

       On April 11, 2018, defendant filed petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 in this court, which was assigned to a different district judge. See Braswell v. Smith, No.

5:18-HC-2085-BO (E.D.N.C. Apr. 11, 2018). On April 23, 2020, the court granted the petition

and transferred the matter to the criminal case for resentencing. The instant emergency motion

for immediate resentencing and request for time served, filed initially in the habeas corpus action,



          Case 5:09-cr-00206-FL Document 167 Filed 04/27/20 Page 1 of 3
also was transferred to the criminal case. Therein, defendant asserts he has “already served a

guideline sentence, and in light of the growing crisis caused by the coronavirus, [defendant] ask[s]

that [the court] consider resentencing [defendant] to time served . . . in absentia and on the papers.”

(DE 165 at 1). According to the briefing filed in the habeas corpus action, the government

concedes defendant must be resentenced, but does not consent to a sentence of time served.

       The remedy available under § 2241 is identical in scope to the remedy afforded under 28

U.S.C. § 2255. See Davis v. United States, 417 U.S. 333, 343 (1974); United States v. Wheeler,

886 F.3d 415, 426 (4th Cir. 2018).        Under § 2255, the district court may conduct plenary

resentencing, discharge the prisoner, or “correct the prisoner’s sentence” without full resentencing.

28 U.S.C. § 2255(b); see also United States v. Hadden, 475 F.3d 652, 661 (4th Cir. 2007).

       In order to determine the appropriate remedy, the court will direct United States Probation

to prepare a draft modification to defendant’s presentence report, and provide the parties

opportunity to submit objections to the revised report. The court sets the following expedited

schedule for the foregoing submissions:

       1)      The modification to the presentence investigation report shall be disclosed to the

               parties and filed under seal on the docket on or before May 11, 2020.

       2)      The parties’ objections to the modified presentence investigation report, and any

               other sentencing submissions, shall be filed within seven days of disclosure of the

               report.

       The parties shall address, in the foregoing submissions, the appropriate remedy in these

circumstances, including whether plenary resentencing – with a hearing in which defendant is

present – is necessary.



                                                  2



            Case 5:09-cr-00206-FL Document 167 Filed 04/27/20 Page 2 of 3
SO ORDERED, this the 27th day of April, 2020.


                                  _____________________________
                                  LOUISE W. FLANAGAN
                                  United States District Judge




                                     3



  Case 5:09-cr-00206-FL Document 167 Filed 04/27/20 Page 3 of 3
